Citation Nr: 0112148	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
knee disability prior to October 18, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in September 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

Prior to October 18, 1999, the veteran's service-connected 
status post lateral meniscectomy and repair of the anterior 
cruciate ligament, right knee, manifested primarily by pain, 
crepitus, and giving way, was productive of severe 
impairment.


CONCLUSION OF LAW

Prior to October 18, 1999, the criteria for a 30 percent 
rating for status post lateral meniscectomy and repair of the 
anterior cruciate ligament, right knee were met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71a, DC 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for his 
service-connected right knee disability, prior to October 18, 
1999.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The service medical records show that in October 1965, while 
playing football, the veteran sustained a simple fracture of 
the right tibial plateau.  Further workup revealed a torn 
later meniscus of the right knee and an acute rupture of the 
anterior cruciate ligament of the right knee.  Consequently, 
the veteran underwent excision of the lateral semilunar 
cartilage of the right knee and fixation of the anterior 
cruciate ligament to the medial tibial condyle of the right 
knee.  

Service connection was subsequently established for the 
residuals of the veteran's right knee surgery.  A 20 percent 
disability rating for that disorder was assigned, effective 
in July 1979.  In September 1999, the RO denied the veteran's 
claim of entitlement to a rating in excess of 20 percent for 
right knee disability, characterized as status post lateral 
meniscectomy and repair of the anterior cruciate ligament.

On October 18, 1999, the veteran was admitted to a VA Medical 
Center (MC) where he underwent a right total knee 
arthroplasty due to degenerative joint disease in that knee.  

By a rating action in December 1999, the RO assigned a 100 
percent rating for the veteran's period of convalescence 
following that surgery.  38 C.F.R. § 4.30 (1999).  The 
service-connected right knee disability was characterized as 
right knee osteoarthritis, status post total knee 
replacement.  The effective date of that rating was October 
18, 1999.  The RO also assigned a 100 percent schedular 
rating for the veteran's right knee disability under 
38 C.F.R. § 4.71a, DC 5055 (1999).  That rating was effective 
December 1, 1999.  Finally, the RO assigned a 30 percent 
schedular rating for the veteran's right knee disability, 
effective December 1, 2000.  38 C.F.R. § 4.71a, DC 5055-5257 
(1999).

The veteran now maintains that a rating in excess of 20 
percent was warranted for his right knee disability prior to 
October 18, 1999.  He reasons that if the knee was severe 
enough to require total knee replacement, it must have been 
more severe than reflected in the 20 percent rating prior to 
the surgery.

In October 1999, as now, arthritis due to trauma, 
substantiated by X-ray findings, was rated in accordance with 
38 C.F.R. § 4.71a, DC 5003 (1999).  38 C.F.R. § 4.71a, DC 
5010 (1999).  Under DC 5003, arthritis, established by X-ray 
findings, was rated on the basis of limitation of motion 
under the appropriate DC's for the specific joint or joints 
involved. 

In October 1999, as now, limitation of knee motion was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  A noncompensable rating was warranted when flexion of 
the leg was limited to 60 degrees or where extension of the 
leg was limited to 5 degrees.  A 10 percent rating is 
warranted when leg flexion was limited to 45 degrees or 
extension was limited to 10 degrees.  A 20 percent rating was 
warranted when leg flexion was limited to 30 degrees or 
extension was limited to 15 degrees.  A 30 percent evaluation 
was warranted when leg flexion was limited to 15 degrees or 
extension is limited to 20 degrees.  A 40 percent evaluation 
was warranted when leg extension was limited to 30 degrees, 
and a 50 percent rating was warranted when leg extension was 
limited to 45 degrees. 

Prior to October 18, 1999. the RO rated the veteran's 
service-connected right knee disability in accordance with 
the provisions of 38 C.F.R. § 4.71a, DC 5257 (1999).  Under 
that code, a 20 percent rating was warranted for impairment 
of the knee manifested by moderate recurrent subluxation or 
lateral instability.  A 30 percent rating was warranted for 
impairment of the knee manifested by severe recurrent 
subluxation or lateral instability. 

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. 4.10.  

Prior to October 18, 1999, as now, unless specifically 
provided otherwise, the effective date of a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(o)(1) (1999).  There was an 
exception in that the effective date could the earliest date 
as of which it was ascertainable that an increase in 
disability had occurred, provided that the application 
therefor was received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (1999); 38 C.F.R. § 3.400(o)(2) 
(1999).

Prior to October 18, 1999, the veteran had filed a claim of 
entitlement to a rating in excess of 20 percent for right 
knee disability.  At that time, he had submitted VA 
outpatient records, reflecting treatment, in part, for that 
disability.  Already on file were private medical records, 
dated in December 1998.  The evidence showed that in December 
1998, the veteran ambulated well (see report from St. Charles 
Mercy Hospital).  In March 1999, however, he caught himself, 
after he felt his right knee give way.  There was bruising 
and minimal swelling, but the pain in the medial posterior 
aspect of the knee was reportedly most bothersome.  There was 
crepitus in the knee and significant point tenderness.  
Although he was able to flex the knee to 90 degrees, flexion 
was reportedly reduced, and he was unable to extend the knee.  
It was noted that he needed a right total knee arthroplasty.  
VA outpatient treatment records, dated in May 1999, show that 
the veteran's right knee had a full range of right knee 
motion without instability; however, the knee was irritable 
to McMurray's sign.  An MRI revealed moderate osteoarthritis 
involving the lateral compartment with mild degenerative 
changes involving the patellofemoral compartment and sparing 
of the medial compartment.  In June 1999, the veteran 
complained of chronic, dull, throbbing pain in his right 
knee, and another MRI revealed an extensive degenerative tear 
of the lateral meniscus; bony and cartilaginous changes of 
osteoarthritis, most extensively involving the lateral 
compartment, but with significant involvement of the 
trochlea; and probable loose bodies.  It was noted in August 
1999 that he was inactive, due in part, to knee problems.  

Although the evidence does not show that the veteran's leg 
flexion was limited to less than 30 degrees or that he could 
not generally extend his leg beyond 15 degrees, the foregoing 
evidence shows that his right knee disability caused him to 
fall and that he had crepitus and chronic pain.  The right 
knee was considered so badly damaged that the need for total 
knee replacement was noted many months before it was actually 
performed in October 1999.  Indeed, during the interim it was 
also noted that the veteran had sustained an extensive 
degenerative tear of the cartilage.  Such evidence more 
nearly reflects severe impairment which is compatible with a 
30 percent rating under 38 C.F.R. § 4.71a, DC 5257.  To that 
extent, the appeal is granted.

In arriving at this decision, the Board has considered the 
possibility of a higher schedular rating; however, 30 percent 
is the highest schedular evaluation under 38 C.F.R. § 4.71a, 
DC 5257.  Moreover, the veteran simply does not meet the 
limitation of motion requirements set forth in 38 C.F.R. 
§ 4.71a, DC 5260 or DC 5261.  Finally, there is no evidence 
of a lack of normal endurance; flare-ups; weakened movement; 
excess fatigability; or incoordination associated with the 
veteran's right knee disability.  Therefore, prior to October 
18, 1999, a schedular rating in excess of 30 percent is not 
warranted.

In September 2000, the veteran's representative noted, 
essentially, that a claimant who has arthritis and 
instability of the knee may be rated separately under DC's 
5003 and 5257.  VAOPGCPREC 23-97 (1997).  Although there is 
evidence of arthritis in the right knee prior to October 18, 
1999, there is no evidence of chronic limitation of motion; 
and therefore, the question of separate ratings under the 
noted DC's is effectively moot.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected right knee disability prior 
to October 18, 1999.  However, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
3.321(b)(1) (2000).  Prior to October 18, 1999, there is no 
documentation of work missed by the veteran or of termination 
from employment due to the service-connected right knee 
disability.  Moreover, there is no evidence that he has 
required frequent hospitalization for such disability. In 
essence, the record shows that the manifestations of that 
disability are those contemplated by the 30 percent schedular 
evaluation prior to October 18, 1999.  It must be emphasized 
that disability ratings are not job-specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension purposes for a rating outside the regular schedular 
criteria. 

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claims under 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his attorney were given notice of 
the evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, and in fact, it appears that all 
evidence so identified, including that from private health 
care providers, as well as VA, has been obtained and 
associated with the claims folder.  Indeed, the veteran has 
not identified any outstanding evidence which could be used 
to support his claim.  Moreover, the Board notes that the 
veteran has been informed of his right to a hearing on 
appeal, a right he has declined to exercise (VA Form 9, 
received in August 2000).  Accordingly, further development 
of this case is not warranted.


ORDER

Entitlement to a rating of 30 percent for service-connected 
right knee disability, prior to October 18, 1999, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

